Exhibit 10.4(3)

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Second Amended and Restated Employment Agreement (the “Agreement”) made
this 15th day of December, 2008, between PerkinElmer, Inc., a Massachusetts
corporation (hereinafter called the “Company”), and Richard F. Walsh
(hereinafter referred to as the “Employee”).

WITNESSETH:

WHEREAS, the Employee is employed by the Company in a management position
pursuant to an Amended and Restated Employment Agreement effective as of the 1st
day of June, 2004 (the “First Restated Agreement”); and

WHEREAS, the Employee and the Company wish to amend and restate the First
Restated Agreement, with this Agreement to supersede all prior agreements
between the parties;

NOW, THEREFORE, in consideration of the sum of One Dollar, and of the mutual
covenants herein contained, the parties agree as follows:

 

1.   (a)   Except as hereinafter otherwise provided, the Company agrees to
employ the employee in a management position with the Company, and the Employee
agrees to remain in the employment of the Company in that capacity for a period
of one year from the date hereof and from year to year thereafter until such
time as this Agreement is terminated.   (b)   The Company will, during each year
of the term of this Agreement, place in nomination before the Board of Directors
of the Company the name of the Employee for election as an Officer of the
Company except when a notice of termination has been given in accordance with
Paragraph 5(b). 2.   The Employee agrees that, during the specified period of
employment, he shall, to the best of his ability, perform his duties, and shall
devote his full business time, best efforts, business judgment, skill and
knowledge to the advancement of the Company and its interests and to the
discharge of his duties and responsibilities hereunder. The Employee shall not
engage in any business, profession or occupation which would conflict with the
rendition of the agreed-upon services, either directly or indirectly, without
the prior approval of the Board of Directors, except for personal investment,
charitable and philanthropic activities. 3.   During the period of his
employment under this Agreement, the Employee shall be compensated for his
services as follows:   (a)   Except as otherwise provided in this Agreement, he
shall be paid a salary during the period of this Agreement at a base rate to be
determined by the Company on an annual basis. Except as provided in Paragraph
3(d), such annual base salary shall under no circumstances be fixed at a rate
below the annual base rate then currently in effect;



--------------------------------------------------------------------------------

  (b)   He shall be reimbursed for any and all monies expended by him in
connection with his employment for reasonable and necessary expenses on behalf
of the Company in accordance with the policies of the Company then in effect;  
(c)   He shall be eligible to participate under any and all bonus, benefit,
pension (including supplemental executive retirement (“SERP”)), compensation,
and equity and incentive plans which are, in accordance with Company policy and
the terms of the plan, available to persons in his position (within the
limitation as stipulated by such plans). Such eligibility shall not
automatically entitle him to participate in any such plan;   (d)   If, because
of adverse business conditions or for other reasons, the Company at any time
puts into effect salary reductions applicable at a single rate to all management
employees of the Company generally, the salary payments required to be made
under this Agreement to the Employee during any period in which such general
reduction is in effect may be reduced by the same percentage as is applicable to
all management employees of the Company generally. Any benefits made available
to the Employee which are related to base salary shall also be reduced in
accordance with any salary reduction. 4.   (a)   So long as the Employee is
employed by the Company and for a period of one year after the termination or
expiration of employment, the Employee will not directly or indirectly: (i) as
an individual proprietor, partner, stockholder, officer, employee, director,
joint venturer, investor, lender, or in any other capacity whatsoever (other
than as the holder of not more than one percent (1%) of the total outstanding
stock of a publicly held company), engage directly or indirectly in any business
or entity which competes with the business conducted by the Company or its
affiliates in any city or geographic area in which the Company or its affiliates
conduct material operations at the time of termination of employment under this
Agreement, except as approved in advance by the Board after full and adequate
disclosure; or (ii) recruit, solicit or induce, or attempt to induce, any
employee or employees or consultant or consultants of the Company to terminate
their employment with, or to otherwise cease their relationship with, the
Company; or (iii) solicit, divert or take away, or attempt to divert or to take
away, the business or patronage of any of the clients, customers or accounts, of
the Company.   (b)   If any restriction set forth in this Paragraph 4 is found
by any court of competent jurisdiction to be unenforceable because it extends
for too long a period of time or over too great a range of activities or in too
broad a geographical area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.

 

2

Employment Agreement



--------------------------------------------------------------------------------

  (c)   The restrictions contained in this Paragraph 4 are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for such purpose. The Employee agrees that any breach
of this Paragraph 4 will cause the Company substantial and irrevocable damage
and therefore, in the event of any such breach, in addition to such other
remedies which may be available, the Company shall have the right to seek
specific performance and injunctive relief.   (d)   The Employee acknowledges
that he has signed and is bound by the Employee Patent and Proprietary
Information Utilization Agreement in the form attached hereto.   (e)   During
the period of his employment by the Company or for any period during which the
Company shall continue to pay the Employee his salary under this Agreement,
whichever shall be longer, the Employee shall not in any way whatsoever aid or
assist any party seeking to cause, initiate or effect a Change in Control of the
Company as defined in Paragraph 6 without the prior approval of the Board of
Directors. 5.   Except for the Employee covenants set forth in Paragraph 4 which
covenants shall remain in effect for the periods stated therein, and subject to
Paragraph 6, this Agreement shall terminate upon the happening of any of the
following events and (except as provided herein) all of the Company’s
obligations under this Agreement, including, but not limited to, making payments
to the Employee shall cease and terminate:   (a)   On the effective date set
forth in any resignation submitted by the Employee and accepted by the Company,
or if no effective date is agreed upon, the date of receipt of such resignation
letter;   (b)   One year after written notice of termination is given by the
Company to the Employee;   (c)   At the death of the Employee;   (d)   At the
termination of the Employee for cause. As used in the Agreement, the term
“cause” shall mean:     (i)   Misappropriating any funds or property of the
Company;     (ii)   Unreasonable refusal to perform the duties assigned to him
under this Agreement;     (iii)   Conviction of a felony;     (iv)   Continuous
conduct bringing notoriety to the Company and having an adverse effect on the
name or public image of the Company;

 

3

Employment Agreement



--------------------------------------------------------------------------------

    (v)   Violation of the Employee’s covenants as set forth in Paragraph 4
above; or     (vi)   Continued failure by the Employee to observe any of the
provisions of this Agreement after being informed of such breach.   (e)   Twelve
months after written notice of termination (a “Disability Termination Notice”)
is given by the Company to the Employee based on a determination by the Board of
Directors that the Employee is disabled (which, for purposes of this Agreement,
shall mean that the Employee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, with such determination to be
made by the Board of Directors, in reliance upon the opinion of the Employee’s
physician or upon the opinion of one or more physicians selected by the
Company). A Disability Termination Notice shall be deemed properly delivered if
given by the Company to the Employee on the 180th day of continuous disability
of the Employee. Notwithstanding the foregoing, if, during the twelve-month
period following proper delivery of a Disability Termination Notice as
aforesaid, the Employee is no longer disabled and is able to return to work,
such Disability Termination Notice shall be deemed automatically rescinded upon
the Employee’s return to work, and the employment of the Employee shall continue
in accordance with the terms of this Agreement. During the first 180 days of
continuous disability of the Employee, the Company will make monthly payments to
the Employee in an amount equal to the difference between his base salary and
the benefits received by the Employee under the Company’s Short-Term Disability
Income Plan. During the twelve-month period following proper delivery of a
Disability Termination Notice as aforesaid, the Company will make monthly
payments to the Employee in an amount equal to the difference between his base
salary and the benefits provided by the Company’s Long-Term Disability Plan. If
any payments to the Employee under the Company’s Long-Term Disability Plan are
not subject to federal income taxes, the payments to be made directly by the
Company pursuant to the preceding sentence shall be reduced such that the total
amount received by the Employee (from the Company and from the Long-Term
Disability Plan), after payment of any income taxes, is equal to the amount that
the Employee would have received had he been paid his base salary, after payment
of any income taxes on such base salary.   (f)   In the event of the termination
of the Employee by the Company pursuant to Paragraph 5(b) above, the Employee
shall, for a period of one year from the date this agreement shall terminate,
(i) continue to receive his Full Salary (as defined below), which shall be
payable in accordance with the payment schedule in effect immediately prior to
his employment termination, and (ii) continue to be entitled to participate in
all employee benefit plans and arrangements of the Company (such as life, health
and disability insurance and automobile arrangements but excluding qualified
retirement plans, incentive arrangements and grants of equity awards) to the
same extent (including coverage of dependents, if any) and upon

 

4

Employment Agreement



--------------------------------------------------------------------------------

    the same terms as were in effect immediately prior to his termination. In
addition, effective on the date this Agreement shall terminate, the Employee
shall, for purposes of calculating the amount of his benefit payable under the
SERP pursuant to Paragraph 5.1 thereof, be credited with one additional year of
“credited service”. For purposes of this Agreement, “Full Salary” shall mean the
Employee’s annual base salary, plus the amount of any bonus or incentive
payments (excluding payments under the Company’s long-term incentive program)
earned or received by the Employee with respect to the last full fiscal year of
the Company for which all bonus or incentive payments (excluding payments under
the Company’s long-term incentive program) to be made have been made.   (g)   In
the event of a termination of employment pursuant to Paragraph 5(a), (c) or (d),
the Company shall pay the Employee his full base salary through the date of
termination of employment. 6.   (a)   In the event of a Change in Control of the
Company (as defined below),     (i)   The provisions of this Agreement shall be
amended as follows:       (A)   Paragraph 1(a) shall be amended to read in its
entirety as follows:         “Except as hereinafter otherwise provided, the
Company agrees to continue to employ the Employee in a management position with
the Company, and the Employee agrees to remain in the employment in the Company
in that capacity, for a period of three (3) years from the date of the Change in
Control. Except as provided in Paragraph 3d, the Employee’s salary as set forth
in Paragraph 3a and his other employee benefits pursuant to the plans described
in Paragraph 3c shall not be decreased during such period.”       (B)  
Paragraph 5(a) shall be amended by the addition of the following provision at
the end of such paragraph:         “provided that the Employee agrees not to
resign, except for Good Reason (as defined below), during the one-year period
following the date of the Change in Control.”       (C)   Paragraph 5(b) shall
be deleted in its entirety.       (D)   Paragraph 5(f) shall be amended to read
in its entirety as follows:         “Notwithstanding the foregoing provisions,
if, within 36 months following the occurrence of a

 

5

Employment Agreement



--------------------------------------------------------------------------------

        Change in Control, the Employee’s employment by the Company is
terminated (i) by the Company other than for Cause, which shall not include any
failure to perform his duties hereunder after giving notice or termination for
Good Reason, disability or death or (ii) by the Employee for Good Reason,
(A) the Company shall pay to the Employee, on the date of his employment
termination, a lump sum cash payment in an amount equal to the sum of (x) his
unpaid base salary through the date of termination, (y) a pro rata portion of
his prior year’s bonus and (z) his Full Salary (as defined below) multiplied by
three (provided, however, that if the Change in Control is not described in
Section 409(a)(2)(v) of the Internal Revenue Code of 1986, as amended (the
“Code”) or if the termination occurs after the second anniversary of the Change
in Control, such payment shall be made on the same schedule as provided in
Paragraph 5(f) prior to the application of this Paragraph 6), and (B) the
Employee shall for 36 months following such termination of employment be
eligible to participate in all employee benefit plans and arrangements of the
Company (such as life, health and disability insurance and automobile
arrangements but excluding qualified retirement plans, incentive arrangements
and grants of equity awards) to the same extent (including coverage of
dependents, if any) and upon the same terms as were in effect immediately prior
to the Change in Control to the extent the Employee was then eligible to
participate in such benefit plans and arrangements of the Company. For purposes
of this Agreement, “Full Salary” shall mean the Employee’s then current annual
base salary, plus the amount of any bonus or incentive payments excluding the
cash portion of the Company’s long-term incentive program) received by the
Employee with respect to the last full fiscal year of the Company prior to the
Change in Control for which all bonus or incentive payments (excluding the cash
portion of the Company’s long-term incentive program) to be made have been
made.”

 

6

Employment Agreement



--------------------------------------------------------------------------------

      (E)   Paragraph 8 shall be amended to read in its entirety as follows:    
    “The Employee may pursue any lawful remedy he deems necessary or appropriate
for enforcing his rights under this Agreement following a Change in Control of
the Company, and all costs incurred by the Employee in connection therewith
(including without limitation attorneys’ fees) shall be promptly reimbursed to
him by the Company, regardless of the outcome of such endeavor.”     (ii)   The
Employee’s outstanding restricted stock, option awards, or similar equity awards
shall fully vest, and the vested option awards shall remain exercisable through
the period ending on the earlier of:       (A)   the later of (I) the third
anniversary of the Change in Control or (II) the first anniversary of the date
the Employee’s employment with the Company terminates, or       (B)   the
expiration of the original term of the option.     (iii)   The Employee shall
become fully vested in the SERP and, for purposes of calculating the amount of
his benefit payable under the SERP pursuant to Paragraph 5.1 thereof, shall be
credited with three additional years of “credited service”.     (iv)   Payments
under this Agreement or any other plan or arrangement covering the Employee
shall be made without regard to whether the deductibility of such payments (or
any other “parachute payments,” as that term is defined in Code Section 280G, to
or for the benefit of the Employee) would be limited or precluded by
Section 280G and without regard to whether such payments (or any other
“parachute payments” as so defined in said Section 280G ) would subject the
Employee to the federal excise tax levied on certain “excess parachute payments”
under Section 4999 of the Code (the “Excise Tax”). The Employee shall be
entitled to receive one or more payments (each, a “Gross-Up Payment”) which
shall be an amount equal to the sum of (a) the Excise Tax imposed on any
parachute payment, whether or not payable under this Agreement, and (b) the
amount necessary to pay all additional taxes imposed on (or economically borne
by) the Employee (including the Excise Tax, state and federal income taxes and
all applicable withholding taxes) attributable to the receipt of a Gross-Up
Payment, computed assuming the application of the maximum tax rates provided by
law. The determination of a Gross-Up Payment shall be made at the Company’s
expense by the Company’s independent auditors or by such other certified public
accounting firm as the Board of Directors of the Company may designate prior to
a Change in Control of the Company. A Gross-Up Payment shall be made at least 14
business days in advance of the due date of any Excise Tax, except that any
Gross-Up Payment related to payments pursuant to Paragraph 6(a)(i)(D) shall be

 

7

Employment Agreement



--------------------------------------------------------------------------------

      made upon termination of employment. In the event of any underpayment or
overpayment under this Paragraph 6(a)(iv) as determined by the Company’s
independent auditors (or such other firm as may have been designated in
accordance with the preceding sentence), the amount of such underpayment or
overpayment shall forthwith be paid to the Employee or refunded to the Company,
as the case may be, with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, in no event shall any
reimbursement of the Employee for an underpayment be made later than the end of
the calendar year following the calendar year in which the Employee remits the
related taxes to the applicable governmental authority. The provisions for
Gross-Up Payment in this Paragraph 6(a)(iv) shall apply regardless of whether or
not the Employee has terminated employment with the Company.   (b)   For
purposes of this Agreement, a “Change in Control of the Company” means an event
or occurrence set forth in any one or more of clauses (i) through (iv) below
(including an event or occurrence that constitutes a Change in Control under one
or such clauses but is specifically exempted from another such clause):     (i)
  the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 20% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this paragraph (i), none of the following
acquisitions of Outstanding Company Common Stock or Outstanding Company Voting
Securities shall constitute a Change in Control: (I) any acquisition directly
from the Company (excluding an acquisition pursuant to the exercise, conversion
or exchange of any security exercisable for, convertible into or exchangeable
for common stock or voting securities of the Company, unless the Person
exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (II) any
acquisition by the Company, (III) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (IV) any acquisition by any corporation pursuant
to a transaction which complies with subclauses (A) and (B) of clause (iii) of
this Paragraph 6(b); or     (ii)   such time as the Continuing Directors (as
defined below) do not constitute a majority of the Board (or, if applicable, the
Board of Directors of a successor corporation to the Company), where the term
“Continuing

 

8

Employment Agreement



--------------------------------------------------------------------------------

      Director” means at any date a member of the Board (A) who was a member of
the Board on the date of the execution of this Agreement or (B) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (B) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or     (iii)   the
consummation of a merger, consolidation, reorganization, recapitalization or
statutory share exchange involving the Company ,or a sale or other disposition
of all or substantially all of the assets of the Company (a “Business
Combination”), unless, immediately following such Business Combination, each of
the following two conditions is satisfied: (A) all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of the then-outstanding shares of common stock and the combined voting power
of the then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the surviving, resulting or acquiring corporation in
such Business Combination (which shall include, without limitation, a
corporation which as a result of such transaction owns the Company or
substantially all of the Company’s assets either directly or through one or more
other entities) (such resulting or acquiring corporation is referred to herein
as the “Acquiring Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Stock and Outstanding Company Voting Securities, respectively; and
(B) no Person beneficially owns, directly or indirectly, 20% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or     (iv)  
approval by the stockholders of the Company or a complete liquidation or
dissolution of the Company.   (c)   For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events: (i) a material
diminution in the Employee’s base salary, except as provided in Paragraph 3(d);
(ii) a failure by the Company to pay annual cash bonuses to the Employees in an
amount at least equal to the most recent

 

9

Employment Agreement



--------------------------------------------------------------------------------

    annual cash bonuses paid to the Employee; (iii) a failure by the Company to
maintain in effect any material compensation or benefit plan in which the
Employee participated immediately prior to the Change in Control, unless an
equitable arrangement has been made with respect to such plan, or a failure to
continue the Employee’s participation therein on a basis not materially less
favorable than existed immediately prior to the Change in Control; (iv) any
material diminution in the Employee’s position, duties, authorities,
responsibilities or title as in effect immediately prior to the Change in
Control; (v) any requirement by the Company that the location at which the
Employee performs his principal duties be changed to a new location outside a
radius of 25 miles from the Employee’s principal place of employment immediately
prior to the Change in Control; or (vi) the failure of the Company to obtain the
agreement, in a form reasonably satisfactory to the Employee, from any successor
to the Company to assume and agree to perform this Agreement. The Employee shall
provide notice to the Company of the existence of the condition upon which
Employee bases his claim for Good Reason within 90 days of the initial existence
of the condition. As a condition to a termination for Good Reason, if the
condition is capable of being corrected, the Company shall have 30 days during
which it may remedy the condition. If the condition is fully remedied within
such time period, there shall be no “Good Reason” and the Company shall not owe
the amounts otherwise required to be paid under Paragraph 5, as amended by this
Paragraph 6, in connection with the termination. The Employee’s right to
terminate his employment for Good Reason shall not be affected by his incapacity
due to physical or mental illness. 7.   Neither the Employee nor, in the event
of his death, his legal representative, beneficiary or estate, shall have the
power to transfer, assign, mortgage or otherwise encumber in advance any of the
payments provided for in this Agreement, nor shall any payments nor assets or
funds of the Company be subject to seizure for the payment of any debts,
judgments, liabilities, bankruptcy or other actions. 8.   Any controversy
relating to this Agreement and not resolved by the Board of Directors and the
Employee shall be settled by arbitration in the City of Boston, Commonwealth of
Massachusetts, pursuant to the rules then applicable under JAMS, and judgment
upon the award may be entered in any court having jurisdiction, and the Board of
Directors and Employee agree to be bound by the arbitration decision on any such
controversy. Unless otherwise agreed by the parties hereto, arbitration will be
by an arbitrator selected from the panel of JAMS. The full cost of any such
arbitration shall be borne by the Company. 9.   Failure to insist upon strict
compliance with any of the terms, covenants, or conditions hereof shall not be
deemed a waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times by either party. 10.   All notices or other communications hereunder shall
be in writing and shall be deemed to have been duly given when delivered
personally to the Employee or to the General

 

10

Employment Agreement



--------------------------------------------------------------------------------

  Counsel of the Company or when mailed by registered or certified mail to the
other party (if to the Company, at 940 Winter Street, Waltham, Massachusetts
02451, attention General Counsel; if to the Employee, at the last known address
of the Employee as set forth in the records of the Company). 11.   This
Agreement has been executed and delivered and shall be construed in accordance
with the laws of the Commonwealth of Massachusetts. This Agreement is and shall
be binding on the respective legal representatives or successors of the parties,
but shall not be assignable except to a successor to the Company by virtue of a
merger, consolidation or acquisition of all or substantially all of the assets
of the Company. This Agreement constitutes and embodies the entire understanding
and agreement of the parties and, except as otherwise provided herein, there are
no other agreements or understandings, written or oral, in effect between the
parties hereto relating to the employment of the Employee by the Company. All
previous employment contracts between the Employee and the Company or any of the
Company’s present or former subsidiaries or affiliates, including the First
Restated Agreement, are hereby canceled and of no effect. 12.   The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company to assume expressly in writing and to agree to perform its
obligations under this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain an assumption of this Agreement prior to
the effectiveness of succession shall be a breach of this Agreement. As used in
this Agreement, “the Company” shall mean the Company as defined above and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, whether by operation of law or otherwise. 13.   The
parties intend that payments made pursuant to this Agreement be either exempt
from, or compliant with, Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”), so as not to be subject to the excise
tax thereunder. Accordingly, the following provisions shall apply to payments
pursuant to this Agreement, notwithstanding any provision to the contrary
contained in this Agreement:   (a)   Any medical, dental, prescription drug, or
other health benefits (collectively, the “Medical Benefits”) that may be
required to be provided by the Company under Paragraphs 5 or 6 and that are
provided under a so-called “self-insured” benefit plan which is subject to
Section 105(h) of the Code shall instead be structured so that on or about the
first day of each month for which coverage is to be provided the Company shall
pay to the Employee an amount in cash sufficient to cover the Company’s share of
the applicable premium for the Medical Benefits coverage for that month. The
Employee’s premium payments to the Company for Medical Benefits shall be due on
the last day of the month to which the coverage relates. The parties intend that
the first 18 months of Medical Benefits coverage shall be exempt from the
application of Section 409A, and that any remaining payments by the Company for
Medical Benefits shall be considered in compliance with Section 409A;

 

11

Employment Agreement



--------------------------------------------------------------------------------

  (b)   Any payment of “reimbursements” by the Company to the Employee, any
payment of “in-kind benefits” from the Company to the Employee, and any “direct
service recipient payments” made by the Company on the Employee’s behalf for a
“limited period of time” (in each case as those terms are used for purposes of
Section 409A) shall be exempt from the application of Section 409A;   (c)  
Except as provided in Paragraphs 13(a) or (b) above, or Paragraph 13(e) below,
the remainder of all other payments or benefits that are to be paid or provided
by the Company to the Employee under Paragraphs 5 or 6 shall be paid or provided
in accordance with the schedules set forth in Paragraphs 5 or 6, or if none, in
accordance with the schedules set forth in the underlying employee benefit plans
and arrangements. Each payment on a payroll date and each monthly payment under
Paragraphs 5 and 6 shall be deemed to be a “separate payment” as that term is
used for purposes of Section 409A, including the exemptions from Section 409A;  
(d)   The payments that are to be paid by the Company to the Employee under
Paragraphs 5 or 6 which (i) will constitute payments from a “non-qualified
deferred compensation plan” as that term is used for the purposes of
Section 409A (after taking into account Paragraphs 13(a) and (b) above and any
other exemptions available under Section 409A, including without limitation
qualification as a “short term deferral” within the meaning of Section 409A),
(ii) are payable prior to the date that is 6 months after the Employee’s
“separation from service” as that term is used for purposes of Section 409A
(“Separation from Service”) (such date hereinafter referred to as the “Delayed
Payment Date”), and (iii) do not exceed two (2) times the lesser of (I) or (II)
below, shall be paid in accordance with the payment schedule that would
otherwise apply under Paragraphs 5 or 6 in the absence of the application of
Section 409A. For purposes of this Paragraph 13(d), “(I)” shall mean the sum of
the Employee’s annualized compensation based upon his annual rate of pay for
services provided to the Company for the calendar year preceding the Company’s
taxable year in which the Employee had a Separation from Service, and “(II)”
shall mean the maximum amount that may be taken into account under a qualified
plan pursuant to Section 401(a)(17) of the Code for the year in which the
Employee has a Separation from Service;   (e)   If the Employee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code on the date
of the Employee’s “separation from service” as that term is used for purposes of
Section 409A, the payments that are otherwise scheduled to be paid to the
Employee under Paragraphs 5 or 6 prior to the Delayed Payment Date (determined
without regard to this Paragraph 13) that exceed the amount calculated under
Paragraph 13(d) above shall instead be paid by the Company to the Employee in a
lump sum (together with interest at the prime rate as published in The Wall
Street Journal on the date of Separation from Service) one day after the Delayed
Payment Date (or, if earlier, the death of the Employee); and

 

12

Employment Agreement



--------------------------------------------------------------------------------

  (f)   The amount of expenses eligible for reimbursement to the Employee, and
the amount of in-kind benefits provided to the Employee, during any calendar
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year.   (g)   The Company shall
(i) have the right to deduct from any payment under this Agreement any and all
taxes determined by the Company to be applicable with respect to such benefits
and (ii) shall have the right to require the Employee to make arrangements
satisfactory to satisfy any such withholding obligation that may not be
satisfied in full by wage withholding described in (i).   (h)   Except as
provided in Section 6(a)(iv), the Employee shall be responsible for all taxes
with respect to any payments or benefits hereunder except for the Company’s
portion of any Social Security and Medicare taxes. The Company makes no
guarantee regarding the tax treatment of the payments or benefits provided by
this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

Employment Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its seal to be hereunto affixed and
these presents to be signed by its proper officers, and the Employee has
hereunto set his hand and seal this 15th day of December, 2008, effective as of
the day and year first above written.

 

(SEAL)

  PERKINELMER, INC.   By:  

/S/ ROBERT F. FRIEL

    Robert F. Friel     President and Chief Executive Officer

 

    Employee:  

/S/ RICHARD F. WALSH

      Richard F. Walsh

 

14

Employment Agreement